Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. R4-1706640, “General NR Sync and Channel raster concept” wherein RF channel raster and Sync channel raster are proposed with the following properties:
 100 kHz and 1 MHz are used as RF channel raster for bands below and above 6 GHz respectively, which would make it possible to place carriers in any foreseeable spectrum allocation without “spillover”
 For the two combinations of Minimum Channel BW and SCS that lack flexibility 5 MHz/15 kHz and 10 MHz/30 kHz, both RF channel raster and Sync channel raster spacing will be 100 kHz
 For all other combinations, a more sparse raster with sync channel raster spacing substantially larger than RF channel raster is proposed, which a multiple sync raster scheme is used to align with all possible RF channel raster positions.
2. Berggren et al, US 2020/0136881 A1: an apparatus for a wireless communication system configured to cause the apparatus perform a method including the following: receiving one or more synchronization signals of a carrier from a transmitting device, wherein a synchronization signal of the one or more synchronization signals corresponds to a frequency located on a first frequency raster, wherein a carrier frequency of the carrier is deployed on a second frequency raster, and wherein a two differing synchronization signals among the one or .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        15th December 2021